DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1, 9, and 11 are objected to because of the following informalities: 
Regarding claim 1, the recitation of “capacitively transmitted via said skin” in line 9 should instead read --capacitively via said skin--.
Regarding claims 9 and 11, the second recitations of “a user’s body” should instead read --the user’s body--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2-8, 
Claim 6 is rejected because it depends on a rejected claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 2-8 attempt to limit an “on-body device,” not an “on-body system” as recited in claim 1. Because no “on-body device” is recited in claim 1, claims 2-8 do not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 6 is rejected because it depends on a rejected claim.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-8 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Regarding claim 1, the recitation of the e-paper display as “adhered to a second area of skin” can be interpreted as including the skin/user within the scope of the 
Claims 2-8 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 9-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication 2006/0142651 (“Brister”).
Regarding claim 9, Brister discloses [a]n on-body device for sensing an analyte in a living body (Abstract), comprising: a cover at least partially containing a continuous glucose monitoring sensor having a microcontroller (see e.g. Fig. 3, which shows a mounting unit 14 containing a continuous glucose monitoring sensor 32 having a microcontroller - Fig. 14A, processor module 138, ¶¶s 0266, 0498. The sensor is part of electronics unit 16); a first bottom surface adapted to be adhered to a first area of a user’s body (Fig. 3 - with adhesive pad 8); and a display (Figs. 15-17, showing a receiver with a display) adapted to be coupled to a second area of a user’s body (¶ 0503, the receiver being selectively worn and/or removed, separately from the discreet sensor system 10) and adapted to display data transmitted by the microcontroller (as shown in Figs. 15-17 - also see ¶ 0503).
Regarding claim 10, Brister discloses all the features with respect to claim 9, as outlined above. Brister further discloses wherein the microcontroller is adapted to communicate with the display using at least one selected from the set consisting of: radio frequency radio communication (¶ 0503, two-way RF transmissions); line-of-sight communication; a personal area network; and near field communication.
Regarding claim 11, Brister discloses [a]n on-body device for sensing an analyte in a living body (Abstract), comprising: a means for at least partially containing a continuous glucose monitoring sensor having a microcontroller (see e.g. Fig. 3, which shows a mounting unit 14 containing a continuous 
Regarding claim 12, Brister discloses all the features with respect to claim 11, as outlined above. Brister further discloses wherein the microcontroller is adapted to communicate with the means for displaying data transmitted by the microcontroller using at least one selected from the set consisting of: radio frequency radio communication (¶ 0503, two-way RF transmissions); line-of-sight communication; a personal area network; and near field communication.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister in view of US Patent Application Publication 2012/0150448 (“Hurd”), US Patent Application Publication 2012/0033156 (“Yamazaki”), US Patent Application Publication 2005/0276164 (“Amron”), and US Patent Application Publication 2011/0022025 (“Savoie”).
Regarding claim 1, Brister teaches [a]n on-body system for sensing an analyte in a living body (Abstract), comprising: a cover at least partially containing a continuous glucose monitoring sensor having a microcontroller (see e.g. Fig. 3, which shows a mounting unit 14 containing a continuous glucose monitoring sensor 32 having a microcontroller - Fig. 14A, processor module 138, ¶¶s 0266, 0498. The sensor is part of electronics unit 16); a bottom surface adapted to be adhered to a first area of skin (Fig. 3 
Brister does not appear to explicitly teach the display being an e-paper display.
Hurd teaches a display comprising an electronic paper material (¶ 0152).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use an e-paper material for the display in Brister, as the simple substitution of one known element (an LCD display) for another (an e-paper display), with predictable results (display of CGM data).
Brister-Hurd does not appear to explicitly teach a gyroscope adapted to recognize an orientation of the gyroscope, wherein the microcontroller is adapted to control the display to display information in accordance with the recognized orientation of the gyroscope.
In attempting to solve the same problem, Yamazaki teaches the use of a gyroscope to detect orientation of a device (and therefore orientation of the gyroscope within the device), and to change a display accordingly (¶ 0237).
Amron teaches that displays of on-body devices can be adapted to display information in accordance with a recognized orientation of an orientation sensing module (Figs. 3 and 4A-4D, Title, Abstract, ¶ 0019, adapting the display based on movement of the arm to which the device is attached, which includes movement of the device and gyroscope described in ¶ 0019).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate a gyroscope into the device of Brister-Hurd, adapting the microcontroller/processor of Brister to control the display according to the orientation of the gyroscope 
Brister-Hurd-Yamazaki-Amron does not appear to explicitly teach the first transceiver capacitively coupled to the skin and adapted to transmit a signal capacitively via the skin, or the second transceiver capacitively coupled to the skin and adapted to receive the signal capacitively transmitted by the firs transceiver. Brister-Hurd-Yamazaki-Amron also does not appear to explicitly teach the e-paper display adhered to a second skin area.
Savoie teaches using a personal area network transceiver in a medical device to communicate with other devices in contact with the user’s body (Abstract, by propagating a current across the user’s body via capacitive coupling. This includes coupling between a sensing device (Fig. 3, sensor 300) and a display device (Fig. 3, medical device 100 or host device 200, both shown in Fig. 1 as having a display)). Savoie teaches a display device adhered to a second skin area (¶ 0039 describes medical device 100 as adhered to the patient’s skin - also see Fig. 1, adhered at a different area than sensor 300).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to incorporate capacitive coupling in the transceivers of Brister, i.e., to replace the RF communication with capacitive communication via the skin, as taught by Savoie, thereby implementing a personal area network, for the purpose of reducing the power requirements of the devices, enabling various convenient energy harvesting techniques, and increasing security of data transfer (Savoie: Abstract, ¶ 0011). It also would have been obvious to adhere the display of the combination to a second skin area, as in Savoie, for the purpose of making it easier for the user to carry the device, and for enabling more continuous communication via the personal area network (Savoie: ¶ 0012).
Regarding claim 2, Brister-Hurd-Yamazaki-Amron-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Hurd-Yamazaki-Amron-Savoie further teaches wherein the data comprises data relating to at least one selected from the set consisting of: a user's current glucose levels (Brister: Fig. 16A); glucose trends (Brister: Figs. 16B, 16C, 16D, 17B, etc.); CGM device malfunction notifications; and glucose measurement intervals.
Regarding claim 3, Brister-Hurd-Yamazaki-Amron-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Hurd-Yamazaki-Amron-Savoie further teaches wherein the e-paper 
Regarding claim 5, Brister-Hurd-Yamazaki-Amron-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Hurd-Yamazaki-Amron-Savoie further teaches where the e-paper display is adapted to display a trend indication (Brister: Figs. 16B, 16C, 16D, 17B, etc.).
Regarding claim 6, Brister-Hurd-Yamazaki-Amron-Savoie teaches all the features with respect to claim 5, as outlined above. Brister-Hurd-Yamazaki-Amron-Savoie further teaches the trend indication comprises an arrow (Brister: Fig. 17C, arrow 190).
Regarding claim 7, Brister-Hurd-Yamazaki-Amron-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Hurd-Yamazaki-Amron-Savoie further teaches wherein the display is replaceable (Brister: ¶ 0503 describes the receiver as selectively worn and/or removed).
Regarding claim 8, Brister-Hurd-Yamazaki-Amron-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Hurd-Yamazaki-Amron-Savoie further teaches the display is removable (Brister: ¶ 0503 describes the receiver as selectively worn and/or removed).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brister-Hurd-Yamazaki-Amron-Savoie in view of US Patent Application Publication 2012/0203166 (“Riback”).
Regarding claim 4, Brister-Hurd-Yamazaki-Amron-Savoie teaches all the features with respect to claim 1, as outlined above. Brister-Hurd-Yamazaki-Amron-Savoie does not appear to explicitly teach wherein the e-paper display comprises at least one display element selected from the set consisting of: a thermometer graph; and a speedometer graph.
Riback, in its discussion of the background art, describes CGM devices which display data in one-dimensional bar-graphs or thermometer-type displays (¶ 0011).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the background art discussed in Riback with Brister-Hurd-Yamazaki-Amron-Savoie, by incorporating a thermometer-type display in Brister-Hurd-Yamazaki-Amron-Savoie, for the purpose of clearly displaying information using a well-known method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408)918-7617.  The examiner can normally be reached on Monday - Friday 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Examiner, Art Unit 3791